Appeal from a judgment of the Supreme Court (Cannizzaro, J.), entered July 15, 2005 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
Since the January 2004 determination giving rise to this CPLR article 78 proceeding, petitioner has reappeared before respondent and his request for parole release has again been denied. Given petitioner’s subsequent reappearance before respondent in January 2006, the instant matter must be dismissed as moot (see Matter of Karo v Travis, 4 AD3d 589 [2004]).
Crew III, J.P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.